Case 18-32070-sgj11 Doc 103 Filed 02/18/19     Entered 02/18/19 16:14:29   Page 1 of 35



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


In re:                                     §
                                           §   CASE NO. 18-32070-sgj-11
FULCRUM EXPLORATION, LLC                   §
                                           §   Chapter 11
         Debtor                            §




                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION




                                     Jason P. Kathman
                                  State Bar No. 24070036
                                      Brandon J. Tittle
                                  State Bar No. 24090436
                              PRONSKE & KATHMAN, P.C.
                               2701 Dallas Pkwy, Suite 590
                                    Plano, Texas 75093
                               (214) 658-6500 – Telephone
                                (214) 658-6509 – Facsimile
                                (214) 855-7584 – Facsimile

                               COUNSEL FOR DEBTOR
                             AND DEBTOR IN POSSESSION




DATED: FEBRUARY 18, 2019
Case 18-32070-sgj11 Doc 103 Filed 02/18/19                               Entered 02/18/19 16:14:29                        Page 2 of 35




                                               TABLE OF CONTENTS

I	     SUMMARY OF THE PLAN ............................................................................................1	
       1.1	          Overview of the Plan ...........................................................................................1	
       1.2	          Payments to Creditors ..........................................................................................1	
II	    DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF
       TIME ..............................................................................................................................1	
       2.1	          Scope of Definitions ............................................................................................1	
       2.2	          Definitions............................................................................................................1	
       2.3	          Rules of Interpretation. ......................................................................................11	
       2.4	          Computation of Time. ........................................................................................11	
       2.5	          Exhibits. .............................................................................................................11	
       2.6	          Approved Disclosure Statement. .......................................................................11	
III	   DESIGNATION OF CLAIMS OF CLASSES OF CLAIMS.......................................12	
       3.1	          Designation of Classes of Claims. .....................................................................12	
       3.2	          Unclassified Claims ...........................................................................................12	
       3.3	          Classified Claims and Interests. .........................................................................12	
IV	    PAYMENT OF ADMINISTRATIVE CLAIMS AND EXPENSES AND CERTAIN
       PRIORITY CLAIMS ......................................................................................................12	
       4.1	          Administrative Claims and Deadline. ................................................................12	
       4.2	          Professional Claims and Deadlines. ...................................................................12	
       4.4	          Treatment of Administrative Claims and Professional Claims..........................13	
       4.4	          Priority Tax Claims ............................................................................................13	
       4.5	          Payment of Statutory Fees .................................................................................13	
V	     TREATMENT OF CLASSES OF CLAIMS AND EQUITY INTERESTS ...............13	
       5.1	          Class 1: Secured Claims of Taxing Authorities .................................................13	
       5.2	          Class 2: Claims of Veritex Community Bank....................................................14	
       5.3	          Class 3.1: Claims of Unrecorded Walls WI Owners .........................................15	
       5.4	          Class 3.2: Claims of Walls NPI Owners ............................................................15	
       5.5	          Class 3.3: Claims of Unrecored North Tipton WI Owners ................................15	
       5.6	          Class 4: Administrative Convenience Claims....................................................15	
       5.7	          Class 5: General Unsecured Claims ...................................................................15	
       5.8	          Class 6: Subordinated Claims ............................................................................15	
       5.9	          Class 7: Equity Interests.....................................................................................16	


DEBTOR’S CHAPTER 11 PLAN – PAGE i
Case 18-32070-sgj11 Doc 103 Filed 02/18/19                              Entered 02/18/19 16:14:29                        Page 3 of 35




VI	    MEANS OF IMPLEMENTING THE PLAN ...............................................................16	
       6.1	          Continued Corporate Existence .........................................................................16	
       6.2	          MHI Sale ............................................................................................................16	
       6.3	          Compromises and Settlements ...........................................................................17	
       6.4	          Walls Settlements...............................................................................................18	
       6.5	          Section 1145 Exemption ....................................................................................19	
       6.6	          Exemption from Certain Transfer Taxes ...........................................................19	
       6.7	          Post-Effective Date Management ......................................................................20	
       6.8	          Authority. ...........................................................................................................20	
       6.9	          Preservation of Cuases of Action and Rights. ...................................................20	
       6.10	         Conditions to Effective Date ..............................................................................21	
       6.11	         Waiver of Conditions Precedent. .......................................................................22	
VII	   PROVISIONS FOR THE REJECTION OF EXECUTORY CONTRACTS AND
       UNEXPIRED LEASES ...................................................................................................22	
       7.1	          MHI Assigned Contracts and Leases .................................................................22	
       7.2	          Rejection of Any Net Royalty Interests Agreements .........................................22	
       7.3	          General Assumption of Executory Contracts ....................................................22	
       7.4	          Cure of Defaults .................................................................................................22	
       7.5	          Claims for Damages. ..........................................................................................23	
VIII	 RESOLUTION OF UNDETERMINED CLAIMS .......................................................23	
       8.1 Standing ......................................................................................................................23	
       8.2	          Effect of Bar Date. .............................................................................................23	
       8.3	          Amendments to Claims; Claims Filed After the Effective Date........................23	
       8.4	          Objection Deadline. ...........................................................................................23	
       8.5	          Creditor Response to Objection. ........................................................................24	
       8.6	          No Payment Pending Allowance .......................................................................24	
       8.7	          Allowance of Claims..........................................................................................24	
       8.8           Estimation of Claims..........................................................................................24	
IX	    DISTRIBUTION PROCEDURES .................................................................................24	
       9.1	          Restriction on Distributions of MHI Stock Consideration ................................24	
       9.2	          Record Date for Claims. ....................................................................................25	
       9.3	          Form of Distributions.........................................................................................25	
       9.4	          Conditions to Distributions; Warranty of Entitlement. ......................................25	
       9.5	          Withholding Taxes. ............................................................................................25	


DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE ii
Case 18-32070-sgj11 Doc 103 Filed 02/18/19                               Entered 02/18/19 16:14:29                         Page 4 of 35



         9.6	        Setoffs. ...............................................................................................................25	
         9.7	        Rounding ............................................................................................................25	
         9.8	        De Minimis Distributions. ..................................................................................25	
         9.9	        Undeliverable and Unclaimed Distributions. .....................................................26	
         9.10	       Disputed Distributions .......................................................................................26	
X	       EFFECTS OF CONFIRMATION, INJUNCTION AND EXCULPATION ..............26	
         10.1	       Notice of Effective Date. ...................................................................................26	
         10.2	       Binding Effect of Plan. ......................................................................................27	
         10.3	       Discharge. ..........................................................................................................27	
         10.4	       Injunction Against Interference with Plan. ........................................................27	
         10.5	       Exculpation. .......................................................................................................27	
XI	      MODIFICATIONS OF THE PLAN ..............................................................................28	
         11.1	       Amendments Prior to Confirmation Date. .........................................................28	
         11.2	       Amendments After Confirmation Date. .............................................................28	
         11.3	       Effect on Claims. ...............................................................................................28	
XII	     RETENTION OF JURISDICTION ...............................................................................28	
         12.1	       Purposes. ............................................................................................................28	
         12.2	       Exclusive Jurisdiction. .......................................................................................29	
         12.3	       Abstention. .........................................................................................................30	
XIII	 GENERAL PROVISIONS ..............................................................................................30	
         13.1	       Certain Rights Unaffected..................................................................................30	
         13.2	       Incorporation of Valuation Motion. ...................................................................30	
         13.3	       Automatic Stay...................................................................................................30	
         13.4	       Reservation of Rights.........................................................................................30	
         13.5	       Rights Under 1129(b). .......................................................................................30	
         13.6	       Headings. ...........................................................................................................30	
         13.7	       Severability. .......................................................................................................30	
         13.8	       Governing Law. .................................................................................................30	
         13.9	       Successors and Assigns......................................................................................31	
         13.10	      Insurance. ...........................................................................................................31	




DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE iii
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29         Page 5 of 35



                 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION
                           DATED FEBRUARY 18, 2019

       The Debtor proposes the following Plan.

                                      ARTICLE I.
                                  SUMMARY OF THE PLAN

       1.1     Overview of the Plan. The Plan provides for a distribution of the proceeds obtained
from the sale of substantially all of the Debtor’s assets, and for the resolution and treatment of
outstanding Claims and Equity Interests.

        1.2    Payments to Creditors. The Plan provides for Creditors to be paid as provided in
Article V herein. All Creditors of the Debtor will be paid as provided herein in accordance with
the priority scheme established by the Bankruptcy Code. PLEASE CONSULT ARTICLE V
FOR SEPARATE INFORMATION REGARDING THE SPECIFIC TREATMENT OF
YOUR CLAIM. ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE
ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                              ARTICLE II.
   DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

        2.1     Scope of Definitions. As used in this Plan and the Disclosure Statement, the
following terms shall have their respective meanings as set forth below and, unless the context
otherwise requires, shall be equally applicable to the singular and plural forms of the terms defined.
Unless otherwise defined herein, the terms used in this Plan shall have the same meaning ascribed
thereto in the Bankruptcy Code and the Bankruptcy Rules.

       2.2     Definitions.

               2.2.1     1933 Act: The Securities Act of 1933, as amended, and the rules and
                         regulations promulgated thereunder.

               2.2.2     Administrative Claim: Any Claim for payment of any cost or expense of
                         administration of the Bankruptcy Case entitled to priority in accordance
                         with Sections 503(b) and/or 507(a) of the Bankruptcy Code, including,
                         without limitation, any actual and necessary expenses of preserving the
                         Debtor’s Estate and operating its business on and after the Petition Date
                         to and including the Effective Date, and all allowances of compensation
                         and reimbursement of expenses approved by the Bankruptcy Court in
                         accordance with the Bankruptcy Code and any fees or charges assessed
                         against the Debtor’s Estate under Chapter 123, Title 28, United States
                         Code.

               2.2.3     Administrative Claim Bar Date: The date that is thirty (30) days after the
                         Effective Date, unless not a Business Day, in which case it will be the first
                         Business Day thereafter.

CONSOLIDATED PLAN OF LIQUIDATION – PAGE 1
Case 18-32070-sgj11 Doc 103 Filed 02/18/19          Entered 02/18/19 16:14:29          Page 6 of 35



             2.2.4    Ad Valoem Claim: A Claim for taxes (together with any related interest,
                      penalty, addition to tax or additional amount imposed by any
                      Governmental Authority) which is assessed based upon the value of the
                      Debtor’s Asset and which is secured by a statutory Lien upon that Asset,
                      or the net proceeds from the sale of such Asset, to the extent of the value
                      of the interest of the holder of such Claim in the Debtor’s interest in the
                      Asset.

             2.2.5    Allowed: When used with respect to a Claim or Equity Interest, means
                      the Claim or Equity Interest (as applicable) (a) to the extent that it is listed
                      in the Schedules in a liquidated, non-contingent, and undisputed amount,
                      but only if no proof of Claim or proof of Equity Interest is Filed with the
                      Bankruptcy Court to evidence such Claim or Equity Interest on or before
                      the Bar Date; (b) any Equity Interest registered in the Debtor’s books and
                      records as of the Petition Date; (c) as evidenced by a proof of Claim or
                      proof of Equity Interest Filed on or before the Bar Date, but only to the
                      extent asserted in a liquidated amount, and only if no objection to the
                      allowance of the Claim or Equity Interest or no motion to expunge the
                      proof of Claim or Equity Interest is Filed on or before the Claims
                      Objection Deadline; or (d) to the extent allowed by a Final Order.

             2.2.6    Asset: All right, title and interest in and to any and all property of every
                      kind or nature, whether tangible or intangible, owned by the Debtor or its
                      Estate as of the Effective Date, including, but not limited to, Causes of
                      Action.

             2.2.7    Avoidance Action: Any and all rights, claims or actions which the Debtor
                      may assert on behalf of the Estate under Chapter 5 of the Bankruptcy
                      Code, including actions under one or more provisions of Sections 542,
                      544, 545, 546, 547, 548, 549, 550, 551 and/or 553 of the Bankruptcy
                      Code, and any preference or fraudulent transfer action under any
                      applicable state law, except to the extent that any such rights, claims, or
                      actions are expressly released or waived in this Plan.

             2.2.8    Ballot: The form of the ballot for voting to accept or to reject the Plan,
                      which accompanies the Plan and the Disclosure Statement delivered to
                      holders of Claims in Impaired Classes.

             2.2.9    Bankruptcy Case: The the chapter 11 case of Fulcrum Exploration, LLC
                      pending before the United States Bankruptcy Court for the Northern
                      District of Texas, Case No. 18-32070-sgj-11.

             2.2.10   Bankruptcy Code: The Bankruptcy Reform Act of 1978 as amended, and
                      as applicable to this Chapter 11 case, § 101 et seq. Title 11, United States
                      Code.




DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 2
Case 18-32070-sgj11 Doc 103 Filed 02/18/19        Entered 02/18/19 16:14:29         Page 7 of 35



             2.2.11   Bankruptcy Court: The United States Bankruptcy Court for the Northern
                      District of Texas.

             2.2.12   Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure, as
                      amended and prescribed under section 2075, Title 28, United States Code,
                      as applicable to the Bankruptcy Case, together with the Local Rules of the
                      Bankruptcy Court.

             2.2.13   Bar Date: The Bar Date is the last date on which proofs of Claim or proofs
                      of Equity Interest may be timely Filed against the Debtor unless otherwise
                      extended by stipulation filed with the Court or Final Order of the
                      Bankruptcy Court, which deadline is October 22, 2018 for general
                      unsecured claims.

             2.2.14   Business Day: Any day other than a Saturday, Sunday, or “legal holiday”
                      as defined in Bankruptcy Rule 9006(a).

             2.2.15   Cash: Cash, cash equivalents and other readily marketable securities or
                      instruments, including, without limitation, direct obligations of the United
                      States of America, certificates of deposits issued by banks and
                      commercial paper of any entity, including interest earned or accrued
                      thereon, but specifically excluding any Collateral consisting of funds in
                      deposit or escrow accounts securing a Secured Claim.

             2.2.16   Cash Proceeds: The Cash portion of the the consideration related to the
                      MHI Sale.

             2.2.17   Causes of Action: Any Avoidance Action, claim, cause of action of any
                      kind, suit, controversy, right to payment, whether legal or equitable,
                      known or unknown, liquidated or unliquidated, fixed or contingent, of the
                      Debtor, whether listed in the Debtor’s Schedules (as amended,
                      supplemented and/or modified from time to time), the Disclosure
                      Statement, the Plan, the Confirmation Order, any pleading in the
                      Bankruptcy Case, or any other disclosure, statement, correspondence or
                      communication providing informal notice of such Cause of Action.

             2.2.18   Claim: Any right against the Debtor to (a) payment, whether or not such
                      right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
                      matured, unmatured, disputed, undisputed, legal, equitable, secured, or
                      unsecured or (b) an equitable remedy for a breach of performance if the
                      breach would give rise to a right to payment, whether or not such right to
                      an equitable remedy is reduced to judgment, fixed, contingent, matured,
                      unmatured, disputed, undisputed, secured or unsecured.

             2.2.19   Claims Objection Deadline: The date by which parties authorized by the
                      Plan may file objections to Claims, which date shall be ninety (90) days
                      after the Effective Date, unless extended by the Bankruptcy Court. The



DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 3
Case 18-32070-sgj11 Doc 103 Filed 02/18/19        Entered 02/18/19 16:14:29       Page 8 of 35



                      objection deadline with respect to Administrative Claims is specified
                      separately in the Plan.

             2.2.20   Claims Register: The register of proofs of Claim filed in the Bankruptcy
                      Case, maintained by the Clerk of the United States Bankruptcy Court for
                      the Northern District of Texas.

             2.2.21   Class: One of the categories of Claims established under Article III of
                      this Plan.

             2.2.22   Class 5 Note: The seller-financed promissory note executed by MHI
                      NewCo in connection with the MHI Sale in amount equal to the aggregate
                      amount of Allowed Class 5 Claims, and which shall have the terms
                      described generally in Section 6.2.3 of the Plan, and more specifically in
                      the Sale Agreement or exhibits attached thereto.

             2.2.23   Class 6 Distribution: The Distribution of MHI Stock, made on the MHI
                      Stock Distribution Date, equal to the aggregate amount of Allowed Class
                      6 Claims.

             2.2.24   Collateral: An Asset subject to a valid, enforceable and non-avoidable
                      Lien securing the payment or performance of a Claim.

             2.2.25   Confirmation: Confirmation means the entry of an Order of the
                      Bankruptcy Court confirming this Plan.

             2.2.26   Confirmation Date: The date of entry of the Confirmation Order by the
                      Bankruptcy Court.

             2.2.27   Confirmation Hearing: The hearing(s) before the Bankruptcy Court
                      pursuant to Section 1128 of the Bankruptcy Code to consider
                      confirmation of the Plan, as such hearing(s) may be continued,
                      reschedules or delayed.

             2.2.28   Confirmation Order: Order of the Bankruptcy Court confirming the Plan
                      and approving the transactions contemplated herein.

             2.2.29   Contingent Claim: Any Claim listed in the Schedules or in a Proof of
                      Claim as “contingent.”

             2.2.30   Creditor: Any Person that is the holder of a Claim that arose on or before
                      the Petition Date, or a Claim of any kind specified in Sections 502(g),
                      502(h), or 502(i) of the Bankruptcy Code.

             2.2.31   Debtor: Fulcrum Exploration, LLC

             2.2.32   Disallowed: When used with respect to a Claim or Equity Interest, any
                      portion thereof, that: (a) has been disallowed by either a Final Order or


DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 4
Case 18-32070-sgj11 Doc 103 Filed 02/18/19         Entered 02/18/19 16:14:29         Page 9 of 35



                      pursuant to a settlement; (b) has been withdrawn by the holder of the
                      Claim or Equity Interest; (c)(i) is set forth in the Schedules at zero or as
                      contingent, disputed, or unliquidated and (ii) as to which the Bar Date has
                      been established but no proof of Claim or proof of Equity Interest has
                      been Filed or deemed timely Filed with the Bankruptcy Court pursuant to
                      either the Bankruptcy Code or any Final Order of the Bankruptcy Court
                      or otherwise deemed timely Filed under applicable law; or (d) has not
                      been scheduled in the Schedules and as to which no proof of Claim or
                      proof of Equity Interest has been timely Filed or deemed timely Filed with
                      the Bankruptcy Court pursuant to the Bankruptcy Code, a Final Order, or
                      the Plan.

             2.2.33   Disclosure Statement: The Disclosure Statement Filed and served with
                      respect to this Plan, as approved by the Bankruptcy Court pursuant to
                      Section 1125 of the Bankruptcy Code.

             2.2.34   Disputed: The portion (including, when appropriate, the whole) of a
                      Claim or Equity Interest that is not an Allowed Claim or Allowed Equity
                      Interest as to which: (a) a proof of Claim or proof of Equity Interest has
                      been Filed, or deemed Filed under applicable law or Order of the
                      Bankruptcy Court; (b) an objection has been or may be timely Filed; and
                      (c) such objection has not been (i) withdrawn, (ii) overruled or denied in
                      whole or in part pursuant to a Final Order, or (iii) granted in whole or part
                      pursuant to a Final Order. Before the time that an objection has been or
                      may be Filed, a Claim or Equity Interest shall be considered a Disputed
                      Claim or Equity Interest (a) if the amount or classification sof the Claim
                      or Equity Interest specified in the proof of Claim or proof of Equity
                      Interest exceeds the amount or classification of any corresponding Claim
                      or Equity Interest is listed by the Debtor in its Schedules, to the extent of
                      such excess; (b) in its entirety, if any corresponding Claim or Equity
                      Interest is listed by the Debtor in its Schedules as disputed, contingent, or
                      unliquidated; or (c) in its entirety, if no corresponding Claim or Equity
                      Interest has been listed by the Debtor in its Schedules.

             2.2.35   Distribution: The distribution of Cash from the Reorganized Debtor
                      pursuant to this Plan.

             2.2.36   Effective Date: The first Business Day on or after the Confirmation Date
                      specified by the Debtor on which all of the conditions precedent to the
                      Effective Date specified in Section 6.10 of the Plan shall have been
                      satisfied or otherwise effectvely waived; provided, however, that if such
                      conditions precedent have been so satisfied or waived, but a stay,
                      injunction or similar prohibition of the Confirmation Order is in effect,
                      then the Effective Date shall be the first Business Day after such stay,
                      injunction or similar prohibition is no longer in effect as long as the
                      conditions precedent continue to be satisfied or waived.



DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 5
Case 18-32070-sgj11 Doc 103 Filed 02/18/19        Entered 02/18/19 16:14:29        Page 10 of 35



             2.2.37   Equity Interests: An existing membership, stock, partnership, and/or
                      equity interest in the Debtor including, without limitation, all issued,
                      unissued, authorized or outstanding shares of stock or other equity
                      interests (including common and preferred) of the Debtor, together with
                      any warrants, options, other derivative securities, or contractual rights to
                      purchase or acquire any such membership or equity interests at any time
                      and all rights arising with respect thereto.

             2.2.38   Estate: The bankruptcy estate of the Debtor created upon the
                      commencement of the Bankruptcy Case pursuant to Section 541 of the
                      Bankruptcy Code.

             2.2.39   Face Amount: Means (a) when used in reference to a Disputed or
                      Disallowed Claim, the full stated amount claimed by the holder of such
                      Claim in any proof of Claim timely Filed or otherwise deemed timely
                      Filed by a Final Order or other applicable bankruptcy law, and (b) when
                      used in reference to an Allowed Claim, the Allowed Amount of such
                      Claim.

             2.2.40   Fee Application: An application of a Professional under Sections 328,
                      330, 331 or 503 of the Bankruptcy Code for allowance of compensation
                      and reimbursement of expenses in the Bankruptcy Case.

             2.2.41   File, Filed, or Filing: Means file, filed or filing with the clerk of the
                      Bankruptcy Court, or it authorized designee in the Bankruptcy Case.

             2.2.42   Final Order: Any order or a judgment which has not been reversed,
                      stayed, modified or amended and as to which (i) the time to appeal or seek
                      review, reargument or rehearing has expired and as to which no appeal or
                      petition for certiorari, review or rehearing is pending or (ii) its appeal,
                      review, reargument, rehearing or certiorari has been denied and a time to
                      seek a further appeal, review, reargument, rehearing or certiorari has
                      expired as a result of which such order shall have become final and
                      nonappealable in accordance with applicable law.

             2.2.43   Fulcrum Production Partners Settlement Agreement: That certain
                      settlement agreement by and between the Debtor and Fulcrum Production
                      Partners LP related to the unrecorded working interests that Fulcrum
                      Production Partners LP has in certain wells of the Debtor.

             2.2.44   Gathering Agreements: Those certain gathering agreements by and
                      between the Debtor and Enterprise Crude Oil, LLC and Phillips 66.

             2.2.45   General Unsecured Claims: Those Allowed Claims classified in Class 5
                      of this Plan.

             2.2.46   Governmental Authority: Any transnational, domestic, or foreign federal,
                      state or local governmental unit, authority, department, court, agency or


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 6
Case 18-32070-sgj11 Doc 103 Filed 02/18/19       Entered 02/18/19 16:14:29        Page 11 of 35



                      official, including any political subdivision thereof, or any tribal
                      authority.

             2.2.47   Impaired: Has the same meaning as set forth in Section 1124 of the
                      Bankruptcy Code.

             2.2.48   Insider: Has the same meaning as set forth in Section 101(31) of the
                      Bankruptcy Code.

             2.2.49   Lien: With respect to any property or Asset, any mortgage, lien, interest
                      pledge, charge, security interest, encumbrance, mechanics’ lien,
                      materialmen’s lien, statutory lien or right, and other consensual or non-
                      consensual lien, whenever granted and including, without limitation,
                      those charges or interest in property within the meaning of “lien” under
                      Section 101(37) of the Bankruptcy Code.

             2.2.50   MHI: Mineral Hill Industries, Ltd.

             2.2.51   MHI Assigned Contracts: Means those contracts designated as “Assigned
                      Contracts” in the Sale Agreement to be assumed and assigned in
                      conjunction with the MHI Sale.

             2.2.52   MHI Assigned Leases: Means those leases, other than oil and gas leases,
                      designated as “Assigned Leases” in the Sale Agreement to be assumed
                      and assigned in conjunction with the MHI Sale.

             2.2.53   MHI NewCo: Means the purchaser under the Sale Agreement, Mineral
                      Hill Industries, Ltd. or a wholly-owned subsidiary of MHI.

             2.2.54   MHI Sale: The sale transaction of substantially all of the Debtor’s assets
                      described and detailed in the Sale Agreement.

             2.2.55   MHI Stock: Means that allocation of publically-traded stock in MHI
                      transferred to the Debtor pursuant to the Sale Agreement and part of the
                      consideration for the purchase of the Debtor’s assets in the MHI Sale.

             2.2.56   MHI Stock Distribution Date: Means the date that is (A) the earlier of: (i)
                      thirty (30) months from the Effective Date, or (ii) thirty (30) days after
                      the New Veritex Note is paid in full, or (B) such other date as may be
                      agreed upon by the MHI and the Holders of Allowed Class 6 and Class 7
                      Claims (those receiving MHI Stock), but in no event, not prior to the
                      payment in full of the New Veritex Note in full.

             2.2.57   New Veritex Note: The new term promissory note executed pursuant to
                      and in connection with the treatment specified in Section 5.2 of the Plan.




 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 7
Case 18-32070-sgj11 Doc 103 Filed 02/18/19        Entered 02/18/19 16:14:29        Page 12 of 35



             2.2.58   North Tipton WI Owner Settlement Agreements: The settlement
                      agreements signed by the Unrecorded North Tipton WI Owners, which
                      the Plan seeks to approve pursuant to Bankruptcy Rule 9019.

             2.2.59   Order: Any order or judgment of the Bankruptcy Court as entered on the
                      docket for the Bankruptcy Case.

             2.2.60   Payment: Means the payment of Cash to the holders of Allowed Claims
                      pursuant to this Plan.

             2.2.61   Person: Any individual, entity, or Governmental Authority of any nature
                      whatsoever, specifically including any individual, firm, company,
                      corporation, partnership, trust, joint venture, association, joint stock
                      company, limited liability company, estate, unincorporated organization,
                      or any other entity.

             2.2.62   Petition Date: June 24, 2018.

             2.2.63   Plan: This Plan of Reorganization, either in its present form or as it may
                      be altered, amended, modified, or supplemented from time to time.

             2.2.64   Plan Documents:     All documents, forms, lists and agreements
                      contemplated under this Plan to effectuate the terms and conditions
                      hereof.

             2.2.65   Plan Proponent: The Debtor.

             2.2.66   Plan Supplement: Means a supplemental appendix to the Plan containing
                      certain documents, forms, exhibits, lists and schedules as specified in this
                      Plan (and as may be necessary to effectuate the Plan and the transactions
                      contemplated therein) and the Disclosure Statement which will be Filed
                      with the Bankruptcy Court no later than three (3) days prior to the
                      commencement of the Confirmation Hearing, as such documents may be
                      altered, restated, modified, or supplementd from time to time.

             2.2.67   Priority Non-Tax Claim: Any Claim entitled to a priority under, inter
                      alia, Section 507(a) of the Bankruptcy Code other than a Priority Tax
                      Claim.

             2.2.68   Priority Tax Claim: Any Claim of a Governmental Authority that is
                      entitled to priority in payment under Sections 502(i) and 507(a)(8) of the
                      Bankruptcy Code.

             2.2.69   Pro Rata: The proportion that the amount of an Allowed Claim in a
                      particular Class bears to the aggregate Face Amount of all Allowed
                      Claims in such Class.




 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 8
Case 18-32070-sgj11 Doc 103 Filed 02/18/19       Entered 02/18/19 16:14:29        Page 13 of 35



             2.2.70   Professional: Any Person employed in the Bankruptcy Case pursuant to
                      Sections 326, 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code.

             2.2.71   Professional Claim: Any Claim that is Filed by a Professional pursuant
                      to Sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code.

             2.2.72   Professional Claim Bar Date: The date that is one hundred twenty (120)
                      days after the Effective Date.

             2.2.73   Proof of Claim:    Means a written statement setting forth a Creditor’s
                      Claim, conforming substantially to the appropriate official form and Filed
                      in the Bankruptcy Case.

             2.2.74   Reorganized Debtor: The legal entity that shall survive the Debtor as of
                      the Confirmation Date.

             2.2.75   Sale Agreement: The Asset Purchase Agreement authorized by this Plan
                      and executed in conjunction therewith, by and between Fulcrum
                      Exploration, LLC and MHI NewCo. related to MHI NewCo’s purchase
                      of the Debtor’s assets.

             2.2.76   Schedules: The Schedules of Assets and Liabilities and the Statements of
                      Financial Affairs Filed by or on behalf of each Debtor in the Bankruptcy
                      Case pursuant to Section 521 of the Bankruptcy Code and Bankruptcy
                      Rule 1007, as they have been or may hereafter be amended, modified or
                      supplemented.

             2.2.77   Secured Claim: Any Claim to the extent (a) secured by a Lien on
                      Collateral which is not void or avoidable under applicable state and
                      federal law, including the Bankruptcy Code or (b) subject to set off under
                      Sections 553 of the Bankruptcy Code, in each case to the extent of the
                      value of the Secured Creditor’s interest in the Debtor’s interests in the
                      property or the amount of the set off, as applicable; provided, however,
                      that nothing herein shall prohibit a Secured Creditor from making the
                      election provided in Section 1111(b)(2) of the Bankruptcy Code.

             2.2.78   Secured Creditor: Any Creditor that is the holder of a Secured Claim.

             2.2.79   Starin Settlement Agreement: That certain settlement agreement by and
                      between the Debtor and Wayne Starin related to unrecorded working
                      interests Starin has in certain of the Debtor’s wells.

             2.2.80   U.S. Trustee Fees: Fees payable pursuant to 28 U.S.C. § 1930.

             2.2.81   Undetermined Claim: Any Claim that is (a) a Disputed Claim; (b) a Claim
                      arising through rejection of executory contracts or unexpired leases
                      pursuant to this Plan; (c) an undetermined Administrative Claim; or (d) a
                      claim that is an Unliquidated Claim or Contingent Claim.


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 9
Case 18-32070-sgj11 Doc 103 Filed 02/18/19      Entered 02/18/19 16:14:29       Page 14 of 35



             2.2.82   Unimpaired: When used with reference to a Claim or Equity Interest, a
                      Claim or Equity Interest that is not Impaired.

             2.2.83   Unliquidated Claim: Any Claim that is listed in the Schedules on in a
                      Proof of Claim as “unliquidated.”

             2.2.84   Unrecorded Box-In WI Owners: Means those Persons, other than the
                      Debtor, who own working interest (that were note recorded in the county
                      records of Tillman County, Oklahoma as of the Petition Date) located in
                      Sections 31, 32, and 33-2S-17W of Tillman County, Oklahoma and/or
                      Section 6-3S-18W of Tillman County, Oklahoma. The Unrecorded Box-
                      In WI Owners include, but are not limited to: Craig Lyne, Mark Wheeler,
                      Todd Gibson, Mark Macek, Best Petroleum, Mark Willis, Petroga,
                      Katerine Izor, and Michelle Martel.

             2.2.85   Unrecored Box-In WI Owner Settlement Agreements: The aggregate
                      settlement agreements entered into by and between the Debtor and the
                      individual Unrecorded Box-In WI Owners.

             2.2.86   Unrecored Walls WI Owners: Means those Persons, other than the
                      Debtor, who own working interests (that were not recorded in the county
                      records for Jackson County, Oklahoma on the Petition Date) in the
                      following wells: Walls No. 7, Walls No. 8, Walls No. 9 and Walls No. 10.
                      Specifically, the Unrecorded Walls WI Owners include the following
                      Persons: Rocky & Doreen Liuzzi Family Trust, Doug Fike, and Louis
                      Ouellette.

             2.2.87   Unsecured Claim: Any Claim against the Debtor which is not an
                      Administrative Claim, Priority Claim or Secured Claim.

             2.2.88   Veritex: Veritex Community Bank

             2.2.89   Veritex Claim: The Allowed Claim of Veritex Community Bank allowed
                      in conjunction with the treatment provided in this Plan.

             2.2.90   Veritex Remaining Claim: The Veritex Claim minus any Cash paid on
                      the Effective Date pursuant to the Plan.

             2.2.91   Walls 7 Carveout: Means the 13.01% working interests in the Walls No.
                      7 reserved and exempted from the MHI Sale.

             2.2.92   Walls 8 Carveout: Means the 40.01% working interests in the Walls No.
                      8 reserved and exempted from the MHI Sale.

             2.2.93   Walls 9 Carveout: Means the 40.01% working interests in the Walls No.
                      9 reserved and exempted from the MHI Sale.




 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 10
Case 18-32070-sgj11 Doc 103 Filed 02/18/19             Entered 02/18/19 16:14:29          Page 15 of 35



                2.2.94    Walls 10 Carveout: Means the 40.01% working interests in the Walls No.
                          10 reserved and exempted from the MHI Sale.

                2.2.95    Walls NPI Owners: Means those Persons who are parties to those certain
                          Net Profits Agreements with the Debtor related to the Walls No. 7, Walls
                          No. 8, Walls No. 9 and Walls No. 10. Specifically, the Walls NPI Owners
                          includes: BTM Investments IRA,LLC and EAM Investments IRA, LLC.

                2.2.96    Walls Wells: Means collectively the Walls No. 7, Walls No. 8, Walls No.
                          9 and Walls No. 10 wells. For the avoidance of doubt, although the Debtor
                          has two other wells (the Walls No. 1 and Walls No. 2) named “Walls,” for
                          purposes of this Plan, the defined term does not include those two wells
                          and is limited to the Walls No. 7, Walls No. 8, Walls No. 9 and Walls No.
                          10.

         2.3     Rules of Interpretation. For purposes of this Plan, (i) any reference in the Plan to a
 contract, instrument, release, indenture, or other agreement or document being in a particular form
 or on particular terms and conditions means that such document shall be substantially in such form
 or substantially on such terms and conditions; (ii) any reference in the Plan to an existing
 document, pleading or exhibit Filed or to be Filed means such document or exhibit as it may have
 been or may be amended, modified, or supplemented as permitted herein; (iii) the words “herein,”
 “hereto” and “hereof” refer to the Plan in its entirety rather than to a particular portion of the Plan;
 and (iv) the rules of construction set forth in Section 102 of the Bankruptcy Code and in the
 Bankruptcy Rules shall apply, unless an alternate calculation is expressly provided herein (i.e.,
 Business Days).

         2.4     Computation of Time. In computing any period of time prescribed or allowed in
 this Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

          2.5    Exhibits. All exhibits are incorporated into and are a part of the Plan as if set forth
 in full herein. Holders of Claims and Equity Interests may obtain a copy of the Filed exhibits upon
 written request to the Debtor. Upon their Filing, the exhibits may be inspected in the office of the
 clerk of the Bankruptcy Court or at the Bankruptcy Court’s CM/ECF or PACER website. The
 documents contained in the exhibits shall be approved by the Bankruptcy Court pursuant to the
 Confirmation Order. The Debtor expressly reserves the right to modify or make additions to or
 subtractions from any exhibit or to the Plan and to amend, modify or supplement any exhibit to
 the Plan in conformance with the provisions of this Plan.

         2.6    Approved Disclosure Statement. The terms and provisions of the Disclosure
 Statement, as approved by the Bankruptcy Court, are expressly incorporated herein, except where
 such provisions of the Disclosure Statement may conflict with the terms of this Plan. In the event
 that such a conflict arises, the terms of this Plan and the Confirmation Order shall control, with the
 Confirmation Order controlling over the terms of this Plan.




 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 11
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29         Page 16 of 35



                                    ARTICLE III.
                          DESIGNATION OF CLASSES OF CLAIMS

         3.1    Designation of Classes of Claims. A Claim is classified in a particular Class only
 to the extent that the Claim qualifies within the description of that Class and is classified in a
 different Class to the extent that any remainder of the Claim qualifies within the description of
 such different Class. A Claim is in a particular Class only to the extent that the Claim is an Allowed
 Claim in that Class and has not been paid, released or otherwise satisfied before the Effective Date.

        3.2     Unclassified Claims.

                Allowed Administrative Claims (Unimpaired)
                Allowed Priority Tax Claims (Unimpaired)

        3.3     Classified Claims and Interests.

                Class 1:        Claims of Taxing Authorities (Impaired)
                Class 2:        Claims of Veritex Community Bank (Impaired)
                Class 3.1:      Claims of Unrecorded Walls WI Owners (Impaired)
                Class 3.2:      Claims of Walls NPI Owners
                Class 3.3:      Claims of Unrecorded Box-In WI Owners (Impaired)
                Class 4:        Administrative Convenience Claims (Impaired)
                Class 5:        General Unsecured Claims
                Class 6:        Claims of Certain Insiders
                Class 7:        Equity Interests

                            ARTICLE IV.
     PAYMENT OF ADMINISTRATIVE CLAIMS AND EXPENSES AND CERTAIN
                         PRIORITY CLAIMS

         4.1      Administrative Claims and Deadline. Holders of Administrative Claims that were
 incurred, accrued or in existence prior to the Effective Date, other than (a) a Professional Claim,
 (b) Allowed Administrative Claim as of the Effective Date, (c) Administrative Claim that
 represents a liability incurred and paid in the ordinary course of the Debtor’s businesses, and (d)
 Administrative Claim based on a fee or charge assessed against the Estate under Chapter 123, Title
 28, United States Code, must by no later than the Administrative Claim Bar Date: (i) File an
 application with the Bankruptcy Court for allowance of the Administrative Claim; and (ii) serve a
 copy of such application on the Debtor, the United States Trustee, and all other parties entitled to
 notice thereof. Failure to File and serve such application by the Administrative Claim Bar Date
 shall result in the Administrative Claim being forever barred and discharged. Except as specifically
 provided in the Plan, nothing in this Plan alters the law applicable to, and governing, the allowance
 of an Administrative Claim under the Bankruptcy Code and/or the Bankruptcy Rules.

        4.2    Professional Claims and Deadline. Each Professional who holds or asserts an
 Administrative Claim that is a Professional Claim incurred prior to the Effective Date shall File
 with the Bankruptcy Court and serve on all parties entitled to receive such notice its Fee
 Application by no later than the Professional Claim Bar Date. Failure to timely and properly File


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 12
Case 18-32070-sgj11 Doc 103 Filed 02/18/19             Entered 02/18/19 16:14:29          Page 17 of 35



 and serve the Fee Application as required under this section shall result in the Professional Claim
 being forever barred and discharged. No Professional Claim will be deemed Allowed until an
 Order allowing the Professional Claim becomes a Final Order. Any party in interest with standing
 to object to a Professional Claim may File such an objection thereto.

          4.3    Treatment of Administrative Claims and Professional Claims. In full and final
 satisfaction of Allowed Administrative Claims, each Allowed Administrative Claim shall, unless
 otherwise agreed, be paid in full in Cash by the Debtor by the later of (a) fifteen (15) days after
 the Effective Date, or (b) fifteen (15) days after becoming an Allowed Administrative Claim;
 provided, however, that Allowed Administrative Claims that represent liabilities incurred on or
 after the Petition Date, but prior to the Effective Date, in the ordinary course of the Debtor’s
 businesses which may be paid in the ordinary course of the Debtor’s businesses without Order of
 the Bankruptcy Court, shall be paid in accordance with the agreements related thereto. Each
 Allowed Professional Claim, after deducting any retainer, shall be paid by the Debtor by the later
 of (i) five (5) Business Days after such Professional Claim is Allowed by a Final Order, (ii) on
 such date as agreed by the Debtor and the applicable Professional.

         4.4     Priority Tax Claims. In full and final satisfaction of Allowed Priority Tax Claims,
 each Allowed Priority Tax Claim shall, unless otherwise agreed, be paid in full in Cash in
 accordance with Section 1129(a)(9)(C) of the Bankruptcy Code by the later of (a) fifteen (15) days
 after the Effective Date, or (b) fifteen (15) days after becoming an Allowed Priority Tax Claim.

        4.5     Payment of Statutory Fees. All fees due and payable on or before the Effective
 Date (a) pursuant to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the Confirmation
 Hearing, and (b) to the United States Trustee, shall be paid by the Debtor within fifteen (15) days
 following the Effective Date. From and after the Effective Date, any fees and charges which are
 assessed under Chapter 123, Title 28, United States Code, in relation to the Bankruptcy Case shall
 be paid by the Reorganized Debtor as they become due.

                               ARTICLE V.
           TREATMENT OF CLASSES OF CLAIMS AND EQUITY INTERESTS

         5.1       Class 1: Secured Claims of Taxing Authorities. Unless otherwise agreed, each
 holder of an Allowed Ad Valorem Tax Claim, excluding any penalties, shall receive in full
 discharge or and in exchange for such Allowed Ad Valorem Tax Claim, and the Lien(s) securing
 the same, Cash in the full amount of their Allowed Claim, at the option of the Reorganized Debtor,
 by the later of (a) fifteen (15) days after the Effective Date, and (b) fifteen (15) days after becoming
 an Allowed Ad Valorem Tax Claim. Each holder of an Allowed Ad Valorem Tax Claim shall
 retain all liens in, to, or against any property of the Debtor and the Estate, such Liens shall continue
 to apply and attach to the Collateral with the same validity, extent, and priority as otherwise exists
 pending payment of each Allowed Ad Valorem Tax Claim in full, together with all applicable
 interest. Upon the payment of each Allowed Ad Valorem Tax Claim in full, together with all
 applicable interest, each lien securing such Allowed Ad Valorem Tax Claim shall be automatically,
 and without need for further order, document, or action, released and discharged.

                 Class 1 is Impaired under the Plan. Holders of Allowed Ad Valorem Tax Claims
         shall be entitled to vote to accept or reject the Plan.


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 13
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29       Page 18 of 35



         5.2     Class 2: Claims of Veritex Community Bank. Class 2 consists of all of the
 Allowed Claims of Veritex Community Bank, including, without limitation, all liens, security
 interests, mortgages, and deeds of trust, and other rights against the Debtor and the Estate, and
 their property securing the same.

               5.2.1     Veritex Claim: Veritex shall have an Allowed Secured Claim on the
                         Effective Date in the amount of all principal, interest, costs fees, and
                         expenses that are outstanding on the Effective Date (the “Veritex Claim”).

               5.2.2     Treatment: In full and final satisfaction, discharge, and release of the
                         Veritex Claim, Veritex shall receive (i) cash an amount not less than five
                         million dollars ($5,000,000 USD) from the Cash Proceeds, and (ii) the
                         New Veritex Note.

               5.2.3     New Veritex Note: The New Veritex Note shall have the following terms:

                         (i)    Borrower: MHI NewCo

                         (ii)   Guarantors: All pre-Effective Date guarantors

                         (iii) Principal. An amount equal to the Veritex Claim minus $5,000,000
                               USD (or such larger amount that the Debtor pays Veritex from the
                               Cash Proceeds)(the “Veritex Remaining Claim”), plus (ii) a 2 %
                               modification fee calculated against the Veritex Remaining Claim.

                         (iv) Interest. The Prime Rate plus 2%, with a minimum interest of
                              7.25%; provided, however, if MHI New Co exercises the extension
                              described here, the interest rate shall be increased to prime plus 4%.

                         (v)    Maturity. The maturity of the New Veritex Note will be the date
                                eighteen (18) months from the Effective Date of the Plan; provided,
                                however, MHI New Co may absolutely and unconditionally extend
                                the maturity of the New Veritex Note one time for a term of six (6)
                                additional months.

                         (vi) Amortization: The New Veritex Note shall be amortized over
                              fifteen (15) years, and the New Veritex Note shall be repaid through
                              monthly amortization payments.

                         (vii) Collateral.     The New Veritex Note shall be secured and
                               collateralized by first priority fully perfected liens on all of the
                               collateral that Veritex had a lien as of the Petition Date.

                         (viii) Prepayment. MHI NewCo shall have the right to pre-pay in full
                                (directly or through any refinance) the balance owed on the New
                                Veritex Not at any time or from time to time without incurring any
                                pre-payment penalty or interest.



 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 14
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29         Page 19 of 35



                Class 2 is Impaired under the Plan and is entitled to vote.

        5.3      Class 3.1: Claims of Unrecorded Walls WI Owners. Class 3.1 consists of the
 Allowed Claims of the Unrecorded Walls WI Owners. In full and final satisfaction of the Allowed
 Class 3.1 Claims, each Holder of a Class 3.1 Claim shall receive its Pro Rata share of: (i) the Walls
 7 Carveout, (ii) the Walls 8 Carveout, (iii) the Walls 9 Carveout, and (iv) the Walls 10 Carveout.

                Class 3.1 is Impaired under the Plan and is entitled to vote.

         5.4    Class 3.2: Claims of Walls NPI Owners. Class 3.2 consists of the Claims of the
 Walls NPI Owners, including, but not limited to any Claims related to the rejection of the their Net
 Profits Agreements. In full and final satisfaction of the Allowed Class 3.2 Claims, each Holder of
 a Class 3.2 Claim shall be entitled to enter into new Net Profits Interests with MHI NewCo on the
 same terms as the prepetition Net Profits Agreements.

                Class 3.2 is Impaired under the Plan and is entitled to vote.

        5.5     Class 3.3: Claims of Unrecorded Box-In WI Owners. Class 3.3 consists of the
 Claims of the Unrecorded Box-In WI Owners who refuse to agree to the settlement proposed and
 described in Section 6.3.3, and who may have damages that result from their working interests
 being avoided pursuant to 11 U.S.C. § 542. Holders of Allowed Class 3.3 Claims shall not receive
 any Distributions or consideration on account of their Allowed Class 3.3 Claims.

               Class 3.3 is Impaired under the Plan and is deemed to reject the Plan pursuant to 11
        U.S.C. 1129(g).

         5.6      Class 4: Administrative Convenience Claims. Class 4 consists of (a) all Allowed
 Unsecured Claims that equal $1,000.00 or less and (b) any Allowed Class 5 General Unsecured
 Claims whose Holders elect in writing to reduce their Claim to $1,000.00. Allowed Class 4
 Administrative Convenience Claims shall be paid 100% of their Allowed Claim on or before the
 date that is sixty (60) days after the Effective Date in full satisfaction of their Allowed Claim (the
 (“Convenience Payments”).

                Class 4 is Impaired under the Plan and is entitled to vote.

        5.7       Class 5: General Unsecured Claims. Class 5 consists of all other Allowed
 Unsecured Claims against the Debtor not placed in any other Class under the Plan. Unless
 otherwise agreed in writing, Creditors holding Allowed Class 5 General Unsecured Claims shall
 receive, in full satisfaction and discharge of any Allowed Claim, an amount equal to 100% of their
 Allowed Claims paid in quarterly payments over a period of five years. The Reorganized Debtor
 may prepay, Pro Rata, any portion of the Allowed Class 5 Claims at any point without penalty.

                Class 5 is Impaired under the Plan and is entitled to vote.

        5.8     Class 6: Subordinated Claims. Class 6 consists of the debt Claims of certain
 Creditors who are voluntarily subordinating their Allowed Claims to the Claims of other Creditors.
 Specifically, Class 6 consists of the Allowed Claims based upon debt of the following Creditors:
 Derek Jensen, Michael Graham, Scott Douglas, Steve Taylor, William Sink, Scott Kravetz,


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 15
Case 18-32070-sgj11 Doc 103 Filed 02/18/19             Entered 02/18/19 16:14:29         Page 20 of 35



 Fulcrum Point Technologies, Lisa Garwood, Louis Ouellette and Keith Sheldon (the collectively,
 the “Class 6 Creditors”). Unless otherwise agreed in writing, each Class 6 Creditor shall receive
 on the MHI Stock Distribution Date, in full satisfaction and discharge of any Allowed Class 6
 Claim, an amount of MHI Stock (from the MHI Stock Consideration) equal in value to their
 Allowed Class 6 Claim (the “Class 6 Stock Distribution”).

                Class 6 is Impaired under the Plan and is entitled to vote.

         5.9    Class 7: Equity Interest. Class 7 consists of the Equity Interests held by the
 members of the Debtor. On account of their Class 7 Equity Interests, the Holders of Equity Interests
 in the Debtor shall (a) retain their interests in in the Debtor (which Interests will become Interests
 in the Reorganized Debtor post-confirmation), and (b) on the MHI Stock Distribution Date, their
 Pro Rata share of the MHI Stock Consideration remaining after the Class 6 Stock Distribution.

                                      ARTICLE VI.
                           MEANS OF IMPLEMENTING THE PLAN

          6.1    Continued Corporate Existence. Upon completion of the MHI Sale, the Debtor
 shall, as a Reorganized Debtor, continue to exist after the Effective Date as a separate corporate
 entity, with all the powers of a limited liability company under applicable law and without
 prejudice to any rights to alter or terminate such existence under applicable state law. Further, after
 the Effective Date and the consummation of the MHI Sale, the Reorganized Debtor shall continue
 as the licensed operator of the wells sold pursuant to the MHI Sale.

         6.2    MHI Sale. Subject to and in connection with the occurrence of the Effective Date,
 the Debtor shall take all such action as may be necessary or appropriate to effectuate the MHI Sale
 on the terms and subject to the conditions set forth in the Sale Agreement.

               6.2.1 Sale Agreement. Upon the occurrence of the Effective Date, the Debtor
        shall be authorized to execute the Sale Agreement and consummate the transaction(s)
        contemplated therein.

               6.2.2 New Veritex Note. In connection with the MHI Sale, MHI NewCo shall
        execute the New Veritex Note and the necessary ancillary and collateral documents.

               6.2.3 Class 5 Note. In connection with the MHI Sale, MHI NewCo shall execute
        the Class 5 Note, which shall be equal to the aggregate amount of Allowed Claims in Class
        5. The Class 5 Note shall have the following terms:

                          (i)    Borrower: MHI NewCo

                          (ii)   Principal. An amount equal to the aggregate amount of Allowed
                                 Claims in Class 5.

                          (iii) Interest. The Prime Rate.

                          (iv) Maturity. The date that is five (5) years after the Effective Date of
                               the Plan.


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 16
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29        Page 21 of 35



                          (v)   Amortization: The Class 5 Note shall be amortized quarterly over
                                five (5) years, and the Class 5 Note shall be repaid through quarterly
                                amortization payments.

               6.2.4 Conflicts. In the event of any conflict whatsoever between the terms of the
        Plan and the Sale Agreement, the terms of the Plan shall control, and the Plan shall be
        deemed to incorporate in their entirety the terms, provisions, and conditions of the Sale
        Agreement.

         6.3    Compromises and Settlements. Pursuant to Sections 105 and 363 of the Bankruptcy
 Code and Bankruptcy Rule 9019, and in consideration for the classification, Distribution and other
 benefits provided in the Plan, the provisions of the Plan shall constitute a good faith compromise
 and settlement of certain Claims and Causes of Action arising prior to the Effective Date, whether
 known or unknown, foreseen or unforeseen, asserted or unasserted. The entry of the Confirmation
 Order shall constitute the Bankruptcy Court’s approval of each of the foregoing compromises or
 settlements and all other compromises or settlements provided in the Plan, and the Bankruptcy
 Court’s findings shall constitute its determination that such compromises and settlements are in
 the best interests of the Debtor, the Estate, Creditors and other parties in interest, and are fair,
 equitable and within the range of reasonableness. To the extent necessary to effectuate and
 implement the compromises and releases contained in this Plan, the Plan shall be deemed to
 constitute a motion under Bankruptcy Rule 9019 seeking the Bankruptcy Court’s approval of all
 of the compromises and releases contained herein. More specifically, and without limiting this
 provision, the Plan shall be deemed to constitute a motion under Bankruptcy Rule 9019 to settle
 any Claims and the treatment provided for them in this Plan.

                6.3.1     Settlements with the Unrecored Box-In WI Owners. The Plan shall be
                          expressly construed as a motion to approve, pursuant to Federal Rule of
                          Bankruptcy Procedure 9019, the settlements with the Unrecorded Box-In
                          WI Owners. As detailed in the Unrecorded Box-In WI Owner Settlement
                          Agreements, attached to the Plan Supplement, the Unrecored Box-In WI
                          Owners who signed settlement agreements agreed to cancel, surrender,
                          and/or transfer any interests they have in any wells of the Debtor in
                          exchange for the Debtor forever releasing them for any and all claims the
                          Debtor may have against such Unrecorded Box-In WI Owners, including
                          any and all claims the Debtor may have for joint interests billings or such
                          Unrecorded Box-In WI Owner’s share of operating expenses of
                          authorizations for expenditures.

                6.3.2     Settlement with Wayne Starin. The Plan shall be expressly construed as
                          a motion to approve, pursuant to Federal Rule of Bankruptcy Procedure
                          9010, the Starin Settlement Agreement. As specified further in the Starin
                          Settlement Agreement attached to the Plan Supplement, Wayne Starin
                          agrees to cancel, surrender, and/or transfer any interests he has in any
                          wells of the Debtor in full settlement and release of any and all claims the
                          Debtor has related to 11 U.S.C. § 542 to avoid his unrecorded interests.
                          In exchange, Starin shall receive an Allowed Class 5 Claim in the amount
                          of $70,115.92.


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 17
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 22 of 35



               6.3.3     Settlement with Fulcrum Production Partners. The Plan shall be expressly
                         construed as a motion to approve, pursuant to Federal Rule of Bankruptcy
                         Procedure 9010, the Fulcrum Production Partners Settlement Agreement.
                         As specified further in the Fulcrum Production Partners Settlement
                         Agreement attached to the Plan Supplement, Fulcrum Production Partners
                         LP agrees to cancel, surrender, and/or transfer any interests it has in any
                         wells of the Debtor in full settlement and release of any and all claims the
                         Debtor has related to 11 U.S.C. § 542 to avoid its unrecorded interests.

        6.4     Walls Settlements. The Plan shall constitute a full settlement and compromise of
 any and all claims, incuding Avoidance Actions, by and between the Unrecorded WI Owners,
 Walls NPI Owners, the Debtor, and the officers and directors of each of the entities.

              6.4.1 The Unrecorded Walls WI Owners Settlement. Each Unrecorded Walls WI
        Owner shall cancel, surrender, and/or transfer any interests it may have in the Walls Wells.
        In exchange for such cancellation, surrender, and/or transfer of such interests, the
        Unrecorded Walls WI Owners shall receive Allowed Class 3.1 Claims equal to the amount
        each Unrecorded Walls WI Owner paid for its working interests in the Walls Wells.

                 6.4.2 Walls NPI Owners Settlement. The Walls NPI Owners shall cancel,
        relinquish and/or transfer any Net Profits Interests they have in the Walls Wells. In
        exchange for the cancellation, relinquishment, and/or transfer, each Walls NPI Owner shall
        receive an Allowed Class 3.2 Claim in an amount equal to what that Walls NPI Owner paid
        for its net proftits interests. Furthermore, the Walls NPI Owners expressly agree that any
        Claim it may have as a result of the rejection (to the extent applicable) of its net profits
        interests agreement, shall be characaterized as an Allowed Class 3.2 Claim and shall be
        expressly limited to the amount that such Walls NPI Owner paid for such net profits
        interests.

                6.4.3 Unrecorded Walls WI Owner Releases. As of the Effective Date, the
        Debtor shall be deemed to have irrevocably and unconditionally, fully, finally and
        forever waived, released, acquitted and discharged each Unrecorded Walls WI
        Owner, its attorneys, accountants, financial advisors, directors, employees, officers,
        parents, agents, subsidiaries, and the successors and assigns of any of them
        (collectively, the “Unrecorded Walls WI Owner Releasees”) accepting this
        compromise and settlement on it ballots, from any and all claims, manner of actions,
        causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money,
        accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements,
        promises, damages, judgments, executions and demands whatsoever, of whatever
        kind or nature, whether known or unknown, suspected or unsuspected, in law or
        equity, which the Debtor has, have had, may have or may claim to have against the
        Unrecorded Walls WI Owner Releasees, including any and all Avoidance Actions.

               6.4.4 Walls NPI Owner Releases. As of the Effective Date, the Debtor shall
        be deemed to have irrevocably and unconditionally, fully, finally and forever waived,
        released, acquitted and discharged each of the Walls NPI Owners, its attorneys,
        accountants, financial advisors, directors, employees, officers, parents, agents,


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 18
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29        Page 23 of 35



        subsidiaries, and the successors and assigns of any of them (collectively, the “Walls
        NPI Owner Releasees”) accepting this compromise and settlement on it ballots, from
        any and all claims, manner of actions, causes of action, suits, costs, debts, liabilities,
        obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants,
        contracts, controversies, agreements, promises, damages, judgments, executions and
        demands whatsoever, of whatever kind or nature, whether known or unknown,
        suspected or unsuspected, in law or equity, which the Debtor has, have had, may have
        or may claim to have against the Walls NPI Owner Releasees, including any and all
        Avoidance Actions.

               6.4.5 Debtor Releases. As of the Effective Date, each Unrecorded Walls WI
        Owner or Walls NPI Owner accepting the compromises and settlements on its ballot,
        shall be deemed to have irrevocably and unconditionally, fully, finally and forever
        waived, released, acquitted and discharged each the Debtor, the Debtor’s
        predecessors, successors and assigns, subsidiaries, affiliates, and all of their respective
        current and former officers and directors, principals, shareholders (regardless of
        whether such interests are held directly or indirectly), managers, members, partners,
        employees, agents, advisory board members, financial advisors, attorneys,
        accountants, investment bankers, consultants, representatives, and other
        professionals, and such persons’ respective heirs, executors, estates, servants, and
        nominees, in each case in their capacity as such (the “Debtor Releasees”) from any
        and all claims, manner of actions, causes of action, suits, costs, debts, liabilities,
        obligations, dues, sums of money, accounts, reckonings, bonds, bills, covenants,
        contracts, controversies, agreements, promises, damages, judgments, executions and
        demands whatsoever, of whatever kind or nature, whether known or unknown,
        suspected or unsuspected, in law or equity, which the Unrecorded Walls WI Owner
        has, have had, may have or may claim to have against the Debtor Releasees.

                6.4.6 Acceptance of Settlement By Ballot. The Unrecorded Walls WI Owners
        and Walls NPI Owners shall indicate their acceptance of the terms of this settlement by
        electing as such on the ballots solicited to Class 3.1 and Class 3.2 Creditors.

         6.5     Section 1145 Exemption. The offer, issuance, and distribution of all of the MHI
 Shares hereunder to holders of Allowed Claims and Allowed Fulcrum Equity Interests in the
 Debtor, as applicablye, shall be exempt, pursuant to section 1145 of the Bankruptcy Code, from
 registration under (i) the 1933 Act, as amended, and all rules and regulations promulgated
 thereunder, (ii) any state, national, or local law requiring registration for the offer, issuance, or
 distribution of securities.

         6.6    Exemption from Certain Transfer Taxes. Pursuant to section 1146 of the
 Bankruptcy Code, (a) the issuance, transfer, or exchange of any securities, instruments or
 documents, (b) the creation of any Lien, mortgage, deed of trust, or other security interest, (c) the
 making or assignment of any lease or sublease or the makting or delivery of any deed or other
 instrument of transfer under, pursuant to, in furtherance of, or in connection with the Plan,
 including, without limitation, any deeds, bills of sale, or assignments executed in connection with
 any of the transaction contemplated under the Plan or the reinvesting, transfer, or sale of any real
 or personal property of the Debtor pursuant to, in implementation of, or as contemplated in the


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 19
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29         Page 24 of 35



 Plan, (d) the grant of collateral to secure the New Veritex Note, and (e) the issuance, renewal,
 modications, or securing of indebtedness by such means, and the making, delivery, or recording
 of any deed or other instrument or transfer under, in furtherance of, or in connection with, the Plan,
 incluindg, without limitation, the Confirmation Oder, shall not be subject to any document
 recording tax, stamp tax, conveyance fees, or other similar tax, mortgage tax, real estate transfer
 tax, mortgage recording tax, Uniform Commercial filing or recording fee, regulatory filing or
 recording fee, sales tax, use tax, or other similar tax or governmental assessment. Consistent with
 the foregoing, each recorder of deed or similar official for any county, city, or Governmental Unit
 in which any instrument hereunder is to be recorded shall, pursuant to the Confirmation Order, be
 ordered and directed to accept such instrument without requiring the payment of any filing fees,
 documentary stamp tax, deed stamp, stamp tax, transfer tax, intangible tax, or similar tax.

         6.7     Post-Effective Date Management. The Reorganized Debtor shall continue to exist
 after the Effective Date in accordance with the applicable laws of the State of Texas, for the lawful
 purposes allowed thereunder, including operating any and all of the wells and oil and gas assets
 sols pursuant to the Sale Agreement. The Reorganized Debtor shall continue to be managed by
 Derek Jensen and he shall receive compensation commensurate with his experience in the industry.

         6.8     Authority. All actions and transactions contemplated under this Plan are and shall
 be authorized upon Confirmation of this Plan without the need of further approvals, notices or
 meetings of the Debtor’s directors, officers, managers and/or members, other than notice provided
 by serving this Plan on (i) all known holders of Claims and (ii) all current holders of Equity
 Interests of the Debtor. Specifically, all amendments to the certificate of formation and operating
 agreement of the Debtor and all other corporate actions on behalf of the Debtor as may be
 necessary to put into effect or carry out the terms and intent of this Plan, including, without
 limitation, any mergers, consolidations, or dissolution of the Debtor, may be effected, exercised,
 and taken without further action by the Debtor’s directors, officers, managers and/or members with
 like effect as if effected, exercised and taken by unanimous action of the directors, officers,
 managers and/or members of the Debtor.

         6.9    Preservation of Causes of Action and Rights. All Causes of Action, rights of setoff
 and other legal and equitable defenses of the Debtor or the Estate are preserved unless expressly
 released, waived, or relinquished under the Plan or the Confirmation Order, and shall vest in the
 Reorganized Debtor. No Person may rely on the absence of a specific reference in the Plan or the
 Disclosure Statement to any Cause of Action against them as an indication that a Cause of Action
 will not be pursued against them.

         Further, unless expressly released by the Plan or by an order of the Bankruptcy
 Court, any and all such claims and Causes of Action against third parties are specifically
 reserved, including but not limited to any such claims or Causes of Action relating to any
 counterclaims, demands, controversies, costs, debts, sums of money, accounts, reckonings,
 bonds, bills, damages, obligations, liabilities, objections, legal proceedings, equitable
 proceedings, and executions of any nature, type, or description, avoidance actions,
 preference actions, fraudulent transfer actions, strong-arm power actions, state law
 fraudulent transfer actions, improper assignment of interest, negligence, gross negligence,
 willful misconduct, usury, fraud, deceit, misrepresentation, conspiracy, unconscionability,
 duress, economic duress, defamation, control, interference with contractual and business


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 20
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 25 of 35



 relationships, breach of fiduciary duty, conversion, aiding and abetting, civil conspiracy,
 conflicts of interest, misuse of insider information, concealment, disclosure, secrecy, misuse
 of collateral, wrongful release of collateral, failure to inspect, environmental due diligence,
 negligent loan processing and administration, wrongful recoupment, wrongful setoff,
 violations of statutes and regulations of governmental entities, instrumentalities and
 agencies, equitable subordination, debt re-characterization, substantive consolidation,
 securities and antitrust laws violations, tying arrangements, deceptive trade practices,
 breach or abuse of any alleged fiduciary duty, breach of any special relationship, course of
 conduct or dealing, obligation of fair dealing, obligation of good faith, malpractice, at law or
 in equity, in contract, in tort, or otherwise, known or unknown, suspected or unsuspected.

        Unless expressly released by the Plan or by an Order of the Bankruptcy Court, the Debtor
 may hold claims against a holder of a Claim or Equity Interest, including but not limited to, the
 following claims and Causes of Action, all of which shall be preserved:

               •       Preference claims under section 547 of the Bankruptcy Code;

               •       Fraudulent transfer and other avoidance claims arising under section 506,
                       542, 543, 544, 545, 546, 547, 548, 549, 550, 551 and 553 of the Bankruptcy
                       Code and various state laws;

               •       Avoidance Actions related to any unrecorded working interest owners,
                       including, but not limited to any of the Unrecorded Walls WI Owners, the
                       Unrecorded Box-In WI Owners, Wayne Starin, and Fulcrum Production
                       Partners LP.

               •       Unauthorized post-petition transfer claims including, without limitation,
                       claims under section 549 of the Bankruptcy Code;

               •       Claims and Causes of Action asserted in current litigation, whether
                       commenced pre- or post-petition; and

               •       Counterclaims asserted in current litigation.

         6.10 Conditions to Effective Date. The following are conditions precedent to the
 occurrence of the Effective Date, each of which must be satisfied in accordance with the terms
 hereof:

               (a)     The Confirmation Order shall have become a Final Order;

               (b)     All actions, documents, and agreements necessary to implement the Plan
                       shall have been effected or executed;

               (c)     The Debtor, MHI NewCo, and MHI shall have received any authorizations,
                       consents, regulatory approvals, rulings, letters, no-action letters, opinions,
                       or documents that are necessary to implement the Plan and are required by
                       law, regulation, or order; and



 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 21
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 26 of 35



                (d)     All conditions precedent to consummation of the MHI Sale, pursuant to the
                        Sale Agreement, shall have been satisfied or waived in accordance with the
                        Sale Agreement.

         6.11 Waiver of Conditions Precedent. Except as otherwise provided herein or in the
 Sale Agreement, any action required to be taken on the Effective Date shall take place and shall
 be deemed to have occurred simulataneously, and not such action shall be deemd to have occurred
 prior to the taking of any other such action. The Debtor reserves the right to waive the occurrence
 of the conditions precedent set forth in Section 6.10 hereof or to modify any of such conditions
 precedent. Any such written waiver or such condition precedents may be effected at any time,
 without notice or leave or order of the Bankruptcy Court, and without any other formal action other
 than proceeding to consummate the Plan.

                              ARTICLE VII.
       PROVISIONS FOR THE REJECTION OF EXCUTORY CONTRACTS AND
                           UNEXPIRED LEASES

         7.1      MHI Assigned Contracts and Leases. All MHI Assigned Contracts and MHI
 Assigned Leases to which the Debtor is a party are hereby assumed and assigned pursuant to, and
 subject to, the terms of the Sale Agreement.

         7.2     Rejection of Any Net Profits Interests Agreements. The Plan shall constitute, to
 the extent necessary, a motion to reject any and all Net Royalty Interests Agreements executed in
 relation to the Walls 7, 8, 9, 10 or 11. More specifically, without limiting the prior sentence, the
 Debtor expressly rejects the the Net Profits Interests Agreements with the Walls NPI Owners.

          7.3    General Rejection of Executory Contracts. Unless (i) otherwise specified herein
 (i.e. the Gathering Agreements), (ii) previously assumed by order of the Court, or (iii) designated
 and identified as an MHI Assigned Contract or MHI Assigned Lease, all executory contracts and
 unexpired leases are hereby rejected.

        7.4   Assumption of Gathering Agreements.             The Debtor expressly assumes the
 Gathering Agreements.

         7.5     Cure of Defaults. Unless otherwise provided for in the Plan, the Reorganized
 Debtor shall cure all defaults existing under any assumed Executory Contract pursuant to the
 provisions of Sections 1123(a)(5)(G) and 365(b) of the Bankruptcy Code, by paying the amount,
 if any, claimed by any party to such Executory Contract as set forth in a proof of claim, which
 shall be filed with the Court upon the earlier of (a) 30 days after express notice is given of the
 Debtor’s intent to assume such Executory Contract or (b) within thirty (30) days after the
 Confirmation Date. Such proof of claim shall be titled “Assumption Cure Proof of Claim.”
 Alternatively, the Reorganized Debtor may pay such amount as may be agreed upon between the
 Reorganized Debtor and any party to such Executory Contract, provided an Assumption Cure
 Proof of Claim is timely filed within thirty (30) days after the Confirmation Date. Payment of any
 amount claimed in an Assumption Cure Proof of Claim or otherwise agreed to shall be in full
 satisfaction, discharge and cure of all such defaults (including any other Claims filed by any such
 party as a result of such defaults), provided, however, that if the Reorganized Debtor files, within



 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 22
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29         Page 27 of 35



 thirty (30) days of the filing of an Assumption Proof of Claim, an objection in writing to the amount
 set forth, the Court shall determine the amount actually due and owing with respect to the defaults
 or shall approve the settlement of any such Claims. Payment of such Claims shall be made by the
 Reorganized Debtor on the later of: (i) ten (10) Business Days after the expiration of the thirty day
 (30) period for filing an objection to any Assumption Cure Proof of Claim filed pursuant to this
 section; or (ii) when a timely objection is filed, within ten (10) Business Days after an order of the
 Court allowing such Claim becomes a Final Order.

         7.6    Claims for Damages. Unless otherwise specified in a separate Final Order of the
 Bankruptcy Court, any Claim based upon rejection of an executory contract or unexpired lease
 under the Plan must be Filed with the Bankruptcy Court and served on the Reorganized Debtor
 such that the Claim is actually received within thirty (30) days of the Effective Date.
 Nothwithstanding the foregoing, and for the sake of clarity, nothing in this section is meant to
 modify any prior Order of the Bankruptcy Court related to a rejection of an executory contract or
 unexpired lease, and to the extent a date is specified in such order, such date shall be the deadline
 by which Claims based upon rejection must be Filed. All Allowed Claims for rejection damages,
 unless otherwise specifically provided for or addressed in this Plan, shall be treated as Class 5
 General Unsecured Claims. Any Claim not Filed within such time will be forever barred from
 assertion against the Debtor and its Estate.

                                   ARTICLE VIII.
                        RESOLUTION OF UNDETERMINED CLAIMS

        8.1     Standing. In addition to all other parties that may otherwise have standing to object
 to Claims, the Reorganized Debtor shall have specific standing to object to the allowance of said
 Claims.

         8.2     Effect of Bar Date. In accordance with Bankruptcy Rule 3003(c), any entity,
 Person or Creditor whose Claim was listed in the Schedules, or holds a Contingent Claim,
 Unliquidated Claim, or Disputed claims, and did not file a proof of Claim before the Bar Date,
 shall not be treated as a Creditor with respect to such Claim for purposes of voting or distribution.

         8.3     Amendments to Claims; Claims Filed After the Effective Date. Except as otherwise
 provided in the Plan, and subject to the Bar Date, a Claim may not be amended after the Effective
 Date without the prior written authorization of the Bankruptcy Court. Except as otherwise provided
 in the Plan, any amended Claim Filed with the Bankruptcy Court after the Effective Date shall be
 deemed Disallowed in full and expunged without the need for any action by the Debtor.

          8.4     Objection Deadline. Within ninety (90) days after the Effective Date, unless such
 date is extended by Order of the Court after notice and hearing, the Reorganized Debtor may file
 with the Bankruptcy Court objections to Claims and interests and shall serve a copy of each such
 objection upon the Holder of the Claim or interest to which such objection pertains, but upon no
 other party or party-in-interest. Unless arising from an Avoidance Action, any proof of Claim
 filed after the Confirmation Date shall be of no force and effect and need not be objected to. Any
 Undetermined Claim may be litigated to Final Order. The Reorganized Debtor may compromise
 and settle any Undetermined Claim without the necessity of any further notice or approval of the
 Bankruptcy Court, and Bankruptcy Rule 9019 shall not apply to any settlement of an


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 23
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 28 of 35



 Undetermined Claim after the Effective Date. Nothing in this Plan extends the Bar Date set in the
 Bankruptcy Case or grants any Creditor any greater rights with respect to a late-filed Claim than
 such Creditor otherwise has.

         8.5     Creditor Response to Objection. With respect to any objection to a Claim when
 such objection is filed after the Effective Date but otherwise in compliance with this Plan, the
 Creditor whose Claim was the subject of the objection must file with the Bankruptcy Court and
 serve a response to the objection upon the Reorganized Debtor and the objecting party no later
 than thirty (30) days from the date of service of any such objection. Failure to file and serve such
 a response within the thirty (30) days shall cause the Bankruptcy Court to enter a default judgment
 against the non-responding Creditor and thereby grant the relief requested in the objection without
 further notice to such Creditor. Any such objection shall contain prominent negative notice
 language informing the objected-to creditor of the same.

         8.6     No Payment Pending Allowance. Notwithstanding any other provision in the Plan,
 if any portion of a Claim is Disputed or is an Undetermined Claim, then no payment or Distribution
 shall be made on account of any portion of such Claim unless and until such Disputed Claim
 becomes an Allowed Claim.

        8.7     Allowance of Claims. At the time, and to the extent that a Disputed or an
 Undetermined Claim becomes an Allowed Claim, such Allowed Claim shall be entitled to such
 Distributions. Such Distributions shall be made in the manner provided for by this Plan, or any
 Final Order of the Bankruptcy Court with respect to such Allowed Claim.

         8.8     Estimation of Claims. The Debtor or the Reorganized Debtor may at any time
 request that the Bankruptcy Court estimate any Contingent Claim, Unliquidated Claim or Disputed
 Claim pursuant to 11 U.S.C. § 502(c), regardless of whether the Debtor or the Reorganized Debtor
 previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
 objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at any time
 during litigation concerning any objection to any Claim, including, without limitation, during the
 pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
 estimates an Undetermined Claim, the amount so estimated shall constitute either the allowed
 amount of such Claim or a maximum limitation on such Claim, as determined by the Bankruptcy
 Court. If the estimated amount constitutes a maximum limitation on the amount of such Claim,
 the Debtor or the Reorganized Debtor may pursue supplementary proceedings to object to the
 allowance of such Claim. All of the aforementioned objection, estimation and resolution
 procedures are intended to be cumulative and not exclusive of one another. Claims may be
 estimated, compromised, settled, withdrawn or resolved by any mechanism approved by the
 Bankruptcy Court.

                                       ARTICLE IX.
                                DISTRIBUTION PROCEDURES

          9.1   Restriction on Distributions of MHI Stock Consideration. The Distributions of MHI
 Stock shall not be made until the MHI Stock Distribution Date, which for the avoidance of doubt,
 unless otherwise agreed in writing from Veritex, cannot occur until the New Veritex Note is paid
 in full.


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 24
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 29 of 35



         9.2     Record Date for Claims. The record date for Distributions to Allowed Claims under
 the Plan shall be the date the Bankruptcy Court enters its Order approving the Disclosure
 Statement. For purposes of Distribution to holders of Allowed Claims, the Reorganized Debtor
 will rely on the Claims Register maintained by the Bankruptcy Court except to the extent a notice
 of transfer of Claim has been Filed with the Bankruptcy Court prior to the record date pursuant to
 Bankruptcy Rule 3001.

       9.3    Form of Distributions. Any Cash payment to be made pursuant to the Plan may be
 made by check or wire transfer, at the option of the Debtor.

         9.4     Conditions to Distributions; Warranty of Entitlement. Each and every Creditor who
 receives and accepts a Distribution under the Plan on account of an Allowed Claim is deemed to
 have warranted to the Reorganized Debtor that such Creditor is the lawful holder of the Allowed
 Claim, is authorized to receive the Distribution, and that there are no outstanding commitments,
 agreements or understandings, express or implied, that may or can, in any way, defeat or modify
 the right of the Creditor to receive the Distribution.

         9.5    Withholding Taxes. In connection with this Plan, to the extent applicable, the
 Reorganized Debtor shall comply with all tax withholding and reporting requirements validly
 imposed on them by any governmental authority, and all Distributions pursuant hereto shall be
 subject to such withholding and reporting requirements. Notwithstanding any provision in this
 Plan to the contrary, the Reorganized Debtor shall be authorized to take all actions necessary or
 appropriate to comply with such withholding and reporting requirements, including, without
 limitation, payment of applicable withholding taxes from a Distribution, and conditioning a
 Distribution upon receipt of necessary tax reporting information from the holder of the Claim.

         9.6     Setoffs. Except as otherwise expressly provided in the Plan and pursuant to
 Sections 502(d) or 553 of the Bankruptcy Code or any applicable non-bankruptcy law, the
 Reorganized Debtor may upon application and approval by the Bankruptcy Court, setoff against
 any Distribution to be made pursuant to the Plan on account of an Allowed Claim any claims,
 rights or Causes of Action held by the Reorganized Debtor against the holder of the Allowed
 Claim, or in relation to the Allowed Claim; provided, however, that neither the failure to effect
 such a setoff nor the allowance of any Claim shall constitute a waiver or release by the Reorganized
 Debtor of any such claims, rights or Causes of Action. If the Reorganized Debtor fails to setoff
 against a Claim and seeks to collect from the holder of such Claim after Distribution to that holder
 pursuant to the Plan, the Reorganized Debtor shall be entitled to full recovery on the claims of the
 Debtor or its Estate, if any, against the holder of such Claim.

         9.7    Rounding. Where the calculation of a distribution results in a fraction of a cent
 owing, the calculation shall be rounded down to the nearest whole cent for purposes of paying (or
 reserving) the Distribution.

        9.8    De Minimis Distributions. Notwithstanding any provision of the Plan to the
 contrary, no Distribution of less than twenty-five dollars ($25.00) shall be made on an Allowed
 Claim from the Reorganized Debtor, unless such Distribution shall be a final Distribution.




 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 25
Case 18-32070-sgj11 Doc 103 Filed 02/18/19              Entered 02/18/19 16:14:29           Page 30 of 35



         9.9     Undeliverable and Unclaimed Distributions. Any Person that is entitled to receive
 a Distribution of Cash under the Plan but fails to cash a check within ninety (90) days of its issuance
 shall be entitled to receive a reissued check from the Reorganized Debtor for the amount of the
 original check, without any interest, if such Person requests the Reorganized Debtor to reissue
 such check and provides such documentation as may be requested to verify that such Person is
 entitled to such check prior to the later of: (i) the first anniversary of the Effective Date; or (ii) six
 (6) months after such Person’s Claim becomes an Allowed Claim. After the expiration of the
 applicable deadline to request a check to be reissued, the Person who fails to cash a check within
 ninety (90) days of its issuance shall not be entitled to receive any Distribution under the Plan on
 account of the Claim that was attempted to be paid. If the Distribution to any holder of an Allowed
 Claim is returned to the Reorganized Debtor as undeliverable, no further Distributions will be
 made to such holder unless and until the Reorganized Debtor is notified in writing of such holder’s
 current address; provided, however, a claim for an undeliverable Distribution must be made within
 one hundred eighty (180) days following the date of issuance of the original Distribution. After
 such date, all unclaimed property shall revert to the Reorganized Debtor for further disbursement
 in accordance with the Plan, and the Claim of any holder or successor to such holder with respect
 to such property shall be discharged, disallowed, and forever barred notwithstanding any federal
 or state escheatment laws to the contrary. The Reorganized Debtor has no obligation to
 independently undertake any investigation to determine the whereabouts of any holder of an
 Allowed Claim.

         9.10 Disputed Distributions. No Distribution will be made on account of a Disputed
 Claim unless and until it becomes Allowed. Upon a request for estimation, the Bankruptcy Court
 will determine what amount of Cash from the initial and subsequent Distributions is sufficient to
 reserve on account of any Disputed Claim not otherwise treated in the Plan pursuant to Section
 502 of the Bankruptcy Code or applicable law; in which case, the amount so determined by the
 Bankruptcy Court shall be deemed the Allowed amount of such Disputed Claims for purposes of
 the Plan or, in lieu thereof, the Bankruptcy Court will determine the maximum amount to which
 such Claim may be ultimately Allowed. Upon motion by a party in interest, the Bankruptcy Court
 may determine the appropriate amount of any reserves required in connection with a Disputed
 Claim. In the event that a dispute arises as to the rightful owner of an Allowed Claim, or a
 Distribution thereon, the Reorganized Debtor may either (a) deposit the Distribution into the
 Disputed Claims Reserve until a determination is made as to the rightful owner of the Distribution
 by the Bankruptcy Court or by written agreement between each of the Persons making claim to
 the Distribution, or (b) interplead the Distribution into the registry of the Bankruptcy Court or such
 other court having jurisdiction over the Disputed Distribution and the Persons making claim to
 such Distribution, reserving the right to assert any and all claims that the Reorganized Debtor may
 have in relation to such interpleader action; provided, however, that once segregated or interplead,
 interest shall cease to accrue on an Allowed Claim.

                            ARTICLE X.
    EFFECTS OF CONFIRMATION OF PLAN, INJUNCTION AND EXCULPATION

         10.1 Notice of the Effective Date. On or before ten (10) Business Days after occurrence
 of the Effective Date, the Reorganized Debtor shall mail or cause to be mailed to all holders of
 Claims and Equity Interests a notice that informs such holders of the following: (a) entry of the
 Confirmation Order; (b) occurrence of the Effective Date; (c) the Administrative Claim Bar Date;


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 26
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29        Page 31 of 35



 (d) Professional Claim Bar Date; and (e) such other matters that the Reorganized Debtor deems
 appropriate.

         10.2 Binding Effect of Plan. Upon the Effective Date, the Plan and each of its provisions
 shall be binding on the Debtor, the Reorganized Debtor, all Creditors, all Equity Interest holders,
 and all Persons acquiring property under the Plan, whether or not they voted to accept the Plan,
 whether or not they had a right to vote on the Plan, whether or not any Claim or Equity Interest
 held by any of them is Impaired under the Plan, whether or not any Claim or Equity Interest held
 by any of them is Allowed in full, only in part, or Disallowed in full, and whether or not a
 Distribution is made to any of them under the Plan.

          10.3 Discharge. Except as otherwise provided herein or in the Confirmation Order, any
 consideration distributed under the Plan shall be in exchange for and in complete satisfaction,
 discharge, and release of all Claims of any nature whatsoever against the Debtor or any of its assets
 or properties; and except as otherwise provided herein, upon the Effective Date, the Debtor shall
 be deemed discharged and released to the extent permitted by Section 1141 of the Bankruptcy
 Code from any and all Claims, including but not limited to demands and liabilities that arose before
 the Effective Date, whether or not (a) a proof of claim based upon such debt is filed or deemed
 filed under Section 501 of the Bankruptcy Code; (b) a Claim based upon such debt is allowed
 under Section 502 of the Bankruptcy Code; or (c) the Holder of the Claim based upon such debt
 has accepted the Plan. Except as provided herein, the Confirmation Order shall be a judicial
 determination of discharge of all liabilities of the Debtor. Except as provided herein, pursuant to
 Section 524 of the Bankruptcy Code, such discharge shall void any judgment against the Debtor
 at any time obtained to the extent it relates to a Claim discharged, and operates as an injunction
 against the prosecution of any action against the Debtor or the property of the Debtor, to the extent
 it relates to a Claim discharged.

         10.4 Injunction Against Interference with Plan. Upon the Effective Date, all holders of
 Claims, all holders of Equity Interests, and all other parties in interest in the Bankruptcy Case,
 along with their respective current and former officers, directors, principals, employees and agents,
 shall be and are hereby enjoined from taking any action to interfere with the implementation or
 consummation of the Plan.

        10.5Exculpations. NEITHER THE DEBTOR’S PROFESSIONALS, NOR ANY OF
 THEIR    RESPECTIVE       PRESENT     OFFICERS,   EMPLOYEES,    AGENTS,
 REPRESENTATIVES, ADVISORS, AFFILIATES, UNDERWRITERS OR INVESTMENT
 BANKERS, NOR ANY OTHER PROFESSIONAL PERSONS EMPLOYED BY ANY OF
 THEM (COLLECTIVELY, THE “EXCULPATED PARTIES”), SHALL HAVE OR INCUR
 ANY LIABILITY TO ANY PERSON FOR ANY ACT TAKEN OR OMISSION IN
 CONNECTION WITH OR RELATED TO FORMULATING, NEGOTIATING,
 IMPLEMENTING, CONFIRMING OR CONSUMMATING THE PLAN, THE DISCLOSURE
 STATEMENT, EXCEPT FOR WILLFUL MISCONDUCT. THE EXCULPATED PERSONS
 SHALL HAVE NO LIABILITY, EXCEPT FOR WILLFUL MISCONDUCT, TO THE
 DEBTOR, ANY CREDITOR, ANY EQUITY INTEREST HOLDER, AND ANY OTHER
 PARTY IN INTEREST IN THE BANKRUPTCY CASE, OR ANY OTHER PERSON FOR
 ACTIONS TAKEN OR NOT TAKEN UNDER THE PLAN, IN CONNECTION HEREWITH
 OR WITH RESPECT THERETO, OR ARISING OUT OF THEIR ADMINISTRATION OF THE


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 27
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 32 of 35



 PLAN OR THE PROPERTY TO BE DISTRIBUTED UNDER THE PLAN INCLUDING,
 WITHOUT LIMITATION, FAILURE TO OBTAIN CONFIRMATION OR TO SATISFY ANY
 CONDITION OR CONDITIONS, OR REFUSAL TO WAIVE ANY CONDITION OR
 CONDITIONS, TO THE OCCURRENCE OF THE EFFECTIVE DATE, AND IN ALL
 RESPECTS SUCH EXCULPATED PERSONS SHALL BE ENTITLED TO RELY UPON THE
 ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES
 UNDER THE PLAN.

                                      ARTICLE XI.
                               MODIFICATIONS OF THE PLAN

         11.1 Amendments Prior to Confirmation Date. The Debtor reserves the right to amend
 or modify the Plan prior to Confirmation pursuant to Section 1127(a) of the Bankruptcy Code, and
 the Plan, as amended shall become the new Plan.

         11.2 Amendments After Confirmation Date. The Debtor may amend or modify the Plan
 before its substantial consummation, provided that the Plan, as amended or modified, meets the
 requirements of the Bankruptcy Code and the Bankruptcy Court, after notice and hearing, confirms
 this Plan, as modified.

        11.3 Effect on Claims. A holder of a Claim that has accepted or rejected this Plan shall
 be deemed to have accepted or rejected, as the case may be, this Plan, as modified, unless, within
 the time fixed by the Bankruptcy Court, such holder changes its previous acceptance or rejection.

                                     ARTICLE XII.
                               RETENTION OF JURISDICTION

         12.1 Purposes. Notwithstanding entry of the Confirmation Order, the Bankruptcy Court
 shall retain jurisdiction over the Bankruptcy Case for the following purposes:

                (i)     to determine any and all objections to the allowance of Claims or Equity
                        Interests, both before and after the Confirmation Date, including any
                        objections to the classification of any Claim or Equity Interest;

                (ii)    to determine any and all applications for fees and expenses authorized to be
                        paid or reimbursed in accordance with Section 503(b) of the Bankruptcy
                        Code or this Plan;

                (iii)   to determine any and all pending applications for the assumption or
                        rejection of executory contracts or for the rejection or assumption and
                        assignment, as the case may be, of unexpired leases to which the Debtor is
                        a party or with respect to which it may be liable; to hear and determine any
                        actions to void or terminate unexpired contracts or leases, and to hear and
                        determine and, if need be, to liquidate any and all Claims arising therefrom;

                (iv)    to hear and determine any and all actions initiated by the Reorganized
                        Debtor, whether by motion, complaint or otherwise;



 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 28
Case 18-32070-sgj11 Doc 103 Filed 02/18/19            Entered 02/18/19 16:14:29        Page 33 of 35



                (v)      to determine any and all applications, motions, adversary proceedings and
                         contested matters pending before the Bankruptcy Court on the Confirmation
                         Date or Filed or instituted after the Confirmation Date;

                (vi)     to modify this Plan, the Disclosure Statement or any document created in
                         connection with this Plan, or remedy any defect or omission or reconcile
                         any inconsistency in any Order of the Bankruptcy Court, this Plan, the
                         Disclosure Statement or any document created in connection with this Plan,
                         in such manner as may be necessary to carry out the purposes and effects of
                         this Plan to the extent authorized by the Bankruptcy Code;

                (vii)    to ensure that the Distributions are accomplished in accordance with the
                         provisions of this Plan;

                (viii)   to Allow, Disallow, determine, liquidate, or estimate any Claim or Equity
                         Interest, and to enter or enforce any Order requiring the Filing of any such
                         Claim or Equity Interest before a particular date;

                (ix)     to enter such Orders as may be necessary to interpret, enforce, administer,
                         consummate, implement and effectuate the operative provisions of this
                         Plan, the Confirmation Order and all documents and agreements provided
                         for herein or therein or executed pursuant hereto or thereto including,
                         without limitation, entering appropriate Orders to protect the Estate from
                         creditor actions;

                (x)      to hear any other matter not inconsistent with Chapter 11 of the Bankruptcy
                         Code;

                (xi)     to enter and implement such Orders as may be appropriate in the event the
                         Confirmation Order is for any reason stayed, reversed, revoked or vacated;

                (xii)    to determine such other matters as may arise in connection with this Plan,
                         the Disclosure Statement or the Confirmation Order;

                (xiii)   to enforce all Orders, judgments, injunctions, and rulings entered in
                         connection with the Bankruptcy Case;

                (xiv)    to determine all issues relating to the Claims of the IRS, and other taxing
                         authorities, state or federal;

                (xv)     to determine any Avoidance Actions;

                (xvi)    to enter a Final Order and final decree closing the Bankruptcy Case.

        12.2 Exclusive Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction to
 resolve all controversies, suits and disputes that may arise in connection with the interpretation,
 enforcement, consummation, implementation or administration of this Plan, the Confirmation
 Order or the Disclosure Statement, and all entities shall be enjoined from commencing any legal


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 29
Case 18-32070-sgj11 Doc 103 Filed 02/18/19           Entered 02/18/19 16:14:29        Page 34 of 35



 or equitable action or proceeding with respect to such matters in any other court or administrative
 or regulatory body.

         12.3 Abstention. If the Bankruptcy Court abstains from exercising jurisdiction or is
 otherwise without jurisdiction over any matter arising out of the Bankruptcy Case, including the
 matters set forth in this Article XII, then this Article XII shall have no effect upon and shall not
 control, prohibit or limit the exercise of jurisdiction by any other court having competent
 jurisdiction with respect to such matter.

                                       ARTICLE XIII.
                                    GENERAL PROVISIONS

         13.1 Certain Rights Unaffected. Except as otherwise provided herein, any rights or
 obligations which the Creditors may have among themselves as to their respective Claims or the
 relative priority or subordination thereof are unaffected by this Plan.

         13.2 Incorporation of Valuation Motion. To the extent necessary to effectuate and
 implement the provisions of this Plan, the Plan shall be deemed to constitute a motion for valuation
 under the Bankruptcy Code, including the value of any lien, security interest, or encumbrance
 treated by this Plan; provided, however, that nothing in this Plan shall alter any valuation ordered
 by Final Order of the Bankruptcy Court in the Bankruptcy Case.

        13.3 Automatic Stay. The automatic stay provided in Section 362 of the Bankruptcy
 Code, shall remain in effect through the Effective Date, unless otherwise specifically modified,
 annulled, or terminated by the Bankruptcy Court pursuant to a separate order, and shall terminate
 on the Effective Date.

         13.4 Reservation of Rights. The Plan shall have no force or effect unless and until the
 Effective Date occurs. Prior to the Effective Date, none of the filing of the Plan, any statement or
 provision contained in the Plan, or action taken by the Debtor with respect to the Plan shall be, or
 shall be deemed to be, an admission or waiver of any rights of the Debtor or any other party with
 respect to any Claims or Equity Interests or any other matter.

        13.5 Rights Under 1129(b). The Debtor hereby gives notice of its intent to seek
 confirmation under the cram down provisions of Section 1129(b) of the Bankruptcy Code, if
 necessary.

         13.6 Headings. The article and section headings used in this Plan are inserted for
 convenience and reference only and neither constitute a part of this Plan nor in any manner affect
 the terms, provisions or interpretations of this Plan.

         13.7 Severability. If any term or provision in this Plan is determined to be
 unenforceable, such determination shall in no way limit or affect the enforceability and operative
 effect of any other term or provision of this Plan.

         13.8 Governing Law. Except to the extent that the Bankruptcy Code is applicable, the
 rights and obligations arising under this Plan and any documents, agreements and instruments
 executed in connection with this Plan (except to the extent such documents, agreements and


 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 30
Case 18-32070-sgj11 Doc 103 Filed 02/18/19             Entered 02/18/19 16:14:29          Page 35 of 35



 instruments designate otherwise) shall be governed by, and construed and enforced in accordance
 with, the laws of the State of Texas.

         13.9 Successors and Assigns. The rights and obligations of any entity named or referred
 to in this Plan shall be binding upon, and shall inure to the benefit of, the successors and assigns
 of such entity.

         13.10 Insurance. Notwithstanding anything to the contrary in this Plan, neither the
 Confirmation Order nor Confirmation and consummation of this Plan shall have any effect on the
 insurance policies of the Debtor or its current or former directors, officers or managers (including,
 but not limited to, director and officer liability policies to the extent that the Debtor or its current
 or former directors, officers and managers have any rights under such policies) in which the Debtor
 or its current or former directors, officer or managers are or were an insured party or any claim
 asserted thereunder. Each insurance company is prohibited from denying, refusing, altering or
 delaying coverage for the Debtor (or its current or former directors, officers or managers) on any
 basis regarding or related to the Bankruptcy Case, this Plan or any provision within this Plan,
 including the treatment or means of liquidation set out within this Plan for insured claims.

 Dated: February 18, 2019                               FULCRUM EXPLORATION, LLC

                                                        By:     /s/ Derek Jensen
                                                                Name: Derek Jensen
                                                                Title: President


 OF COUNSEL:

 Jason P. Kathman
 State Bar No. 24070036
 Brandon J. Tittle
 State Bar No. 24090436
 PRONSKE & KATHMAN, P.C.
 2701 Dallas Pkwy, Suite 590
 Plano, Texas 75093
 (214) 658-6500 - Telephone
 (214) 658-6509 - Facsimile
 Email: jkathman@pgkpc.com
 Email: btittle@pgkpc.com

 COUNSEL FOR DEBTOR
 AND DEBTOR IN POSSESSION




 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION – PAGE 31
